Detailed Action
Claims 1-11 are pending in this application.
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/18 has been considered.
Drawings
	The Drawings filed on 12/4/18 are acceptable.

Claim Objections
Claims 6,8, 9 objected to because of the following informalities:  
As per claim 6, recites “the same base” which lack antecedent basis, should be “a same base”.
As per claim 8, recites “the current process”, which lack antecedent basis, should be “a current process”.
As per claim 9, recites “the number of remaining days is the number of days”, which lacks antecedent basis, should be, “the predefined number of remaining days is a number of days…”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As per claim 11, recites “extraction means for” and request means for”, therefore the claim is being interpreted under 112(f), the specification para.62-63, provides sufficient structure( ie computer with CPU) to perform the function.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1-11 are being interpreted under 112(f) which requires the specification to support the structure and algorithm that achieve the claimed function in sufficient detail that one ordinary skill in the art can reasonably conclude that the inventor possessed the claimed invention at the time of filing.  The specification provides sufficient structure, para.62-63, provides a computer with a CPU, however the specification lacks the algorithm to perform the function of “extraction”.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



As per claims 1-10, recites “extraction unit that”, “a request unit that” and As per claim 11, recites “extraction means for” and request means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding algorithm for performing the entire claimed function and to clearly link algorithm to the function, therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

As per claim 3, recites  wherein the extraction unit extracts a worker who has edited the portion simultaneously with the person in charge, which is drawn to the user editing the portion of the document simultaneously with the person in charge, is unclear and indefinite, as claim 1, recites where the person in charge of the remaining work in the cooperative work does not participate in the cooperative work, which is drawn to the  person in charge doesn’t participate in the cooperative work, therefore it’s unclear to whether the person in charge is participating or not(ie editing simultaneously with the worker) 
		Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 1,10,11, recites 
a worker who participates in cooperative work and has performed work regarding remaining work along with a person in charge of the remaining work in a case where the person in charge of the remaining work in the cooperative work does not participate in the cooperative work; and
 requests the worker to be in charge of the remaining work.  
which is direct towards managing work/tasks between users.
Therefore the claims and the specification is drawn to certain methods of organizing human activity but for recitation of generic computer components such as a computer.  If the claim under broadest reasonable interpretation covers limitation that is drawn to certain methods of organizing human activity but for recitation of a generic computer, then it falls within the grouping of abstract ideas. Accordingly, the claim recites an abstract idea.(Step 2A, prong 1)..
This judicial exception is not integrated into a practical application. In particular, the claims recites additional elements such as 
1.An information processing apparatus comprising : an extraction unit that extracts and a request unit that request; extracted by the extraction unit
10. A non-transitory computer readable medium storing an information processing program causing a computer to function as: an extraction unit; and a request unit that requests; by the extraction unit to be in charge of the remaining work. 
11. An information processing apparatus comprising: extraction means for extracting; and request means for requesting; extraction means
The claim does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recites an information processing apparatus and non-transitory computer readable medium storing an information processing program causing a computer to function, an extraction unit/means and requesting unit/means , which is akin to adding the words "apply it" in conjunction with the abstract idea and/or are recitation of generic computer components described at a high level of generality. Such limitation are not enough to add significantly more to the claimed method and/or is an attempt to limit the use of the abstract idea to a particular technological environment for which to apply the underlying abstract concept and the limitations amounts to mere instructions to implement the abstract idea on a computer and/or use a computer as a tool for performing the extraction and requesting, which does not add significantly more.
Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, the claims is directed to an abstract idea and merely uses a computer as a tool, the claim is not patent eligible and directed to an abstract idea(Step 2A, prong2).

As per claim 2, the information processing apparatus according to claim 1, wherein the cooperative work is cooperative editing of a document, and wherein the work regarding the remaining work is editing of a portion corresponding to remaining work of the document, the limitation that are drawn  to cooperative editing a document, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the claim does not include any additional limitation, the claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the 
As per claim 3, the information processing apparatus according to claim 2, wherein the extraction unit extracts a worker who has edited the portion simultaneously with the person in charge, the limitation that are drawn  to cooperative editing a document, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the recites the additional limitation of “the extraction unit”, which does not integrate into a practical application because the limitations is mere implementing an abstract idea on a computer or using a computer as a tool to perform the abstract idea MPEP 2106.05(f). Such limitation are not enough to add significantly more to the claimed invention.  The claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, the claims is directed to an abstract idea(Step 2A, prong2/Step 2B).
As per claim 4, the information processing apparatus according to claim 2, wherein the extraction unit extracts a worker using an apparatus appropriate to edit a document, the limitation that are drawn  to cooperative editing a document, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the which does not integrate into a practical application because the limitations is mere implementing an abstract idea on a computer or using a computer as a tool to perform the abstract idea MPEP 2106.05(f). Such limitation are not enough to add significantly more to the claimed invention.  The claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, the claims is directed to an abstract idea(Step 2A, prong2/Step 2B).
As per claim 5, the information processing apparatus according to claim 1, wherein, in a case where the worker rejects the request from the request unit, the extraction unit extracts a worker who is able to have a verbal meeting with the person in charge of the remaining work, the limitation that are drawn  to a user rejecting and finding a different user to have a meeting, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the recites the additional limitation of “the extraction unit”, which does not integrate into a practical application because the limitations is mere implementing an abstract idea on a computer or using a computer as a tool to perform the abstract idea MPEP 2106.05(f). Such limitation are not enough to add significantly 
As per claim 6, the information processing apparatus according to claim 5, wherein the extraction unit extracts a worker who is present in the same base as a base of the person in charge of the remaining work.  The limitation that are drawn  finding a user in the same location to take over the work, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the recites the additional limitation of “the extraction unit”, which does not integrate into a practical application because the limitations is mere implementing an abstract idea on a computer or using a computer as a tool to perform the abstract idea MPEP 2106.05(f). Such limitation are not enough to add significantly more to the claimed invention.  The claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in 
As per claim 7, the information processing apparatus according to claim 1, wherein the request unit makes the request with a case where a predefined condition is satisfied as a trigger, the limitation that are drawn  having a trigger/criteria for making request, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the recites the additional limitation of “the request unit”, which does not integrate into a practical application because the limitations is mere implementing an abstract idea on a computer or using a computer as a tool to perform the abstract idea MPEP 2106.05(f). Such limitation are not enough to add significantly more to the claimed invention.  The claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the additional limitation/elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the additional element in combination, they are just providing a computerized system to perform the invention, but doesn’t improve the computing technology as the additional elements do not integrate the invention into a practical application, the claims is directed to an abstract idea(Step 2A, prong2/Step 2B). 
As per claim 8, the information processing apparatus according to claim 7, wherein the predefined condition is a case where a predefined number of remaining 
As per claim 9, the information processing apparatus according to claim 8, wherein the number of remaining days is the number of days which is allocable to the remaining work in a schedule of the person in charge of the remaining work in a period up to a time limit of the remaining work.   The limitation that are drawn to setting deadline for completion of work, the limitation adds more specificity to certain methods of organizing human activity. Accordingly, the claim recites an abstract idea(Step 2A, prong1), the claim does not include any additional limitation, the claimed invention provides no meaningful limitations on the abstract idea nor is there an improvement to the computer or another technology is realized. Accordingly, the limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Even considering all the element in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7,10,11  rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0165898 issued to Duffy et al.(Duffy) in view of US 10,430,504 issued to Narayanamurthi et al.(Nara).
As per claim 1,10,11, Duffy teaches an information processing apparatus comprising: an extraction unit that extracts a worker who participates in cooperative work(Abstract, identifying a surrogate user) and  along with a person in charge of the remaining work(Abstract, identifying a covered user) in a case where the person in charge of the remaining work in the cooperative work does not participate in the cooperative work(Abstract, identifying an unfinished task assigned to the covered user, para.53-54; the covered user is unavailable due to illness or vacation, therefore the covered user does not participate in the task/cooperative work); and a request unit that requests the worker extracted by the extraction unit to be in charge of the remaining 
Duffy however does not explicitly teach a worker who has performed work regarding remaining work.
Nara explicitly teaches a worker who has performed work regarding remaining work(col.11, lines 50-col.12, line 9, document management and collaboration with edit history that identifies/listing individuals who previously edited the document or version, or who previously generated one or more version of the document)
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duffy of identification of user to perform unfinished task to include the teaching of Nara of identifying/listing of user who previously edited the document in order to provide the predictable result of identification of user who previously to edited collaboration document for completing unfinished documents.
One ordinary skill in the art would have been motivated to combine the teachings in order to select the best user to complete unfinished task.
As per claim 7, the information processing apparatus according to claim 1, wherein the request unit makes the request with a case where a predefined condition is satisfied as a trigger(Duffy, para.53-54; the covered user is unavailable due to illness or vacation(ie predefined condition) and identification of surrogate user to cover task).  
Claims 2-4 rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0165898 issued to Duffy et al.(Duffy) in view of US 10,430,504 issued to Narayanamurthi et al.(Nara) in view of US 9,514,110 issued to Kuchibhotla et al.(Kuch)
As per claim 2, Duffy in view of Nara teaches the information processing apparatus according to claim 1, however does not explicitly teach wherein the cooperative work is cooperative editing of a document, and wherein the work regarding the remaining work is editing of a portion corresponding to remaining work of the document.  
Kuch explicitly teaches wherein the cooperative work is cooperative editing of a document(col.2 lines 61-col.3, lines 12; teaches editing of document or sections within the document ), and wherein the work regarding the remaining work is editing of a portion corresponding to remaining work of the document(col.2 lines 61-col.3, lines 12; teaches editing of sections within the document).  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duffy in view of Nara to include the teaching of  Kuch of editing documents or sections within a document in order to provide the predictable result of completing unfinished task by editing of a segment of a document.
One ordinary skill in the art would have been motivated to combine the teachings in order to have a collaborative work environment for completion of documents or projects(Kuch, col.1, lines 5-15).
As per claim 3, Duffy in view of Nara in view of Kuch teaches the information processing apparatus according to claim 2, wherein the extraction unit extracts a worker who has edited the portion simultaneously with the person in charge(Kuch, col.3, lines 
As per claim 4, Duffy in view of Nara in view of Kuch teaches the information processing apparatus according to claim 2, wherein the extraction unit extracts a worker using an apparatus appropriate to edit a document(Duffy, para.56; teaches the surrogate user being the well informed or qualified to complete the task using a peripheral device(ie using an apparatus appropriate to edit a document), Kuch, col.2 lines 61-col.3, lines 12, teaches editing document, Motivation to combine set forth in claim 2).  
Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over US 2002/0165898 issued to Duffy et al.(Duffy) in view of US 10,430,504 issued to Narayanamurthi et al.(Nara) in view of US 2006/0031078 issued to Pizzinger et al.(Pizzinger).
As per claim 8, Duffy in view of Nara teaches the information processing apparatus according to claim 7, however does not teach wherein the predefined condition is a case where a predefined number of remaining days is reached, or a case where the current process is later than a planned process.  
Pizzinger teaches wherein the predefined condition is a case where a predefined number of remaining days is reached(para.90 teaches predetermined number of days prior to the deadline is reached), or a case where the current process is later than a planned process.  
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duffy in view of 
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure completion of a task before a deadline.
As per claim 9, Duffy in view of Nara teaches the information processing apparatus according to claim 8, however does not explicitly teach wherein the number of remaining days is the number of days which is allocable to the remaining work in a schedule of the person in charge of the remaining work in a period up to a time limit of the remaining work.
Pizzinger teaches wherein the number of remaining days is the number of days which is allocable to the remaining work in a schedule of the person in charge of the remaining work(para.90 teaches predetermined number of days, 4 days or 1 day, prior to the deadline) in a period up to a time limit of the remaining work(para.90 teaches deadline for project).
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duffy in view of Nara of identifying user to complete unfinished task to include the teaching of  Pizzinger of a predetermine number of days before the deadline in order to provide the predictable result of requesting and identifying user to complete unfinished task with a specific number of days before the deadline..
.
Allowable Subject Matter
Claims 5,6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraph,101 rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2014/0129645 issued to Mo which teaches a collaboration document is broken down into different fragments and users can edit the different fragments.
US 2005/0010463 issued to Du et al, teaches assigning task to a user and providing notification to the user and receiving report of task completion from the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459